Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
           This Office Action is in response to the papers filed on 29 April 2022.

               PRIORITY
Applicant claims priority to Provisional Application 61/168311, filed on 10 April 2009. The cited Application does not provide support for treating or preventing “myocardial infarction”, “cerebellar infarction” or “stroke”. The terms “stroke”, “myocardial infarction” or cerebellar infarction” are not found in a search of the claims or specification. Benefit is to 12/758384, filed on 12 April 2010.

                                          CLAIMS UNDER EXAMINATION
              Claims 46 and 50-68 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS:
The rejection of claim 58 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn due to claim amendment.


MAINTAINED REJECTION:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 46 and 50-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharp et al. (previously cited; Inhibition of Mammalian Target of Rapamycin. Patent US 11,110,067 B2 with benefit of PCT/US09/64044 filed on 11 November 2009 and Provisional application 61/113481 filed on 11 November 2008).


The Instant Specification states: As used herein, the term “low doses of rapamycin” means doses below “the therapeutic doses” ([0207]). At section [0206] the Instant Specification, discloses the following:

As used herein, the term “therapeutic doses of rapamycin” means the dose range of rapamycin from about 1 mg/day to about 5 mg/day, which can be expanded to from about 0.1 mg/day to about 15 mg/day, but does not exceed 40 mg/day in clinic. Under these doses, rapamycin inhibits protein translation and cell cycle progress at G1 phase, as well as induces autophagy.

A therapeutic dose is interpreted to encompass any amount equal to or less than 40 mg/day. Claim 46 has been amended to recite a low dose that is below 1% of a therapeutic dose. Examiner notes 1% of 40 mg/day is 0.4 mg/day. Therefore a low dose is below 0.4 mg/day.

Sharp teaches methods for treating or preventing an age-related disease in a subject that involves administering to a subject a pharmaceutically effective amount of microcapsules that includes an inhibitor of mTOR within the microcapsules (Abstract). The art teaches (column 2, lines 20-27): 

the present invention is based on the finding that a physiological state similar to food and / or growth factor restriction with retarded aging and reduced incidence of age-related diseases, can be achieved in mammals, including humans, by chronically blocking a central protein complex in the nutrient sensing and growth factor - responding pathway called the mammalian target of rapamycin (mTOR) by formulations of an inhibitor of mTOR in a formulation that is encapsulated

Sharp identifies a human as a subject that can be treated (column 5, lines 19-20). The human may be a human with an age related disorder (column 5, lines 20-21). It is of note the art teaches the human may be at least greater than age 50, 55, 60, 65, 70, 75 and 80 (column 5, lines 20-25). The age related disease or disorder can be any disorder that increases with age (column 5, lines 25-27). The art identifies stroke as an age-related disease (column 16, line 13).

The art teaches administration may be once a day (column 19, line 18).
Sharp teaches a dose of the inhibitor of mTOR may be from .0001mg to 1 milligram per dose (column 20, line 57). It is of note this range includes doses less than 0.4 mg. 

Examiner notes that while Sharp discloses each of the limitations recited in claim 46, the art does not do so with sufficient specificity to anticipate claim 46.

It would have been obvious to combine the teachings of the prior art by treating a human. One would have been motivated to do so since Sharp suggests treating mammals, and states in specific embodiments the mammal be a human. It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to choose one of the alternative mammals disclosed by Sharp.  The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  One would have had a reasonable expectation of success since Sharp teaches in specific embodiments, human can be treated.

It would have been obvious to treat stroke. One would have been motivated to do so since Sharp identifies stroke as an age related disorder that can be treated. It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to choose one of the alternative mammals disclosed by Sharp. As set forth above, KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  One would have had a reasonable expectation of success since Sharp teaches stroke is a disorder than can be treated by the disclosed method. 

It would have been obvious to administer a dose below 0.4 mg per day. One would have been motivated to do so since Sharp teaches a therapeutic dose of mTOR inhibitor can be .0001 to 1 mg, and discloses administration may be daily. MPEP 2133.03 discloses in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. One would have had a reasonable expectation of success since the range taught by Sharp would include doses below 1% of a therapeutic dose (as interpreted above). The art teaches the dose should depend on the state of the subject and the desired level of protection (column 20, lines 45-48). The skilled artisan would optimize the amount of therapeutic based on the desired effect. Because the claimed dose is rendered obvious by the teachings of the prior art, the dose is expected to be capable of preventing cell aging as recited in claim 46. Therefore claim 46 is rendered obvious as claimed (claim 46). Stroke is rendered obvious on the grounds set forth above. Therefore claim 50 is included in this rejection (claim 50). The art suggests the use of rapamycin or a rapamycin inhibitor (column 20, line 49). Therefore claim 51 is included in this rejection (claim 51). 

Examiner notes 0.1% of 40 mg/day is 0.04 mg/day. As set forth above, Sharp teaches a dose range that includes amounts as low as 0.0001 mg, and teaches administration may be on a daily basis. Therefore claim 52 is rendered obvious (claim 52).
	
	
Examiner notes .0001 mg is 0.1 ug. As set forth above, the art teaches administration may be once a day. 0.1 ug/day reads on the range recited in claim 53. Therefore claim 53 is rendered obvious as claimed (claim 53).

Sharp suggests the use of a second compound, such as an antioxidant (column 4, line 2). Therefore claim 54 is rendered obvious as claimed (claim 54).

Sharp suggests the second compound may be resveratrol (column 4, line 8). Therefore claim 55 is included in this rejection (claim 55).

Sharp suggests the second compound may be Vitamin E (column 4, line 4). Therefore claim 56 is included in this rejection (claim 56).

Claim 57 recites the TOR inhibitor is a low dose of rapamycin. As set forth above, the art teaches rapamycin. The claimed dose is rendered obvious. Therefore claim 57 is included in this rejection (claim 57).

A dose below about 1% of rapamycin is rendered obvious on the grounds set forth in the rejection of claim 46. Therefore claim 58 is included in this rejection (claim 58).

Examiner notes .0001 mg is 0.1 ug. As set forth above, the art teaches administration may be once a day. 0.1 ug/day reads on the range recited in claim 59. Therefore claim 59 is rendered obvious as claimed (claim 59).

Sharp suggests the use of a second compound, such as an antioxidant (column 4, line 2). Therefore claim 60 is rendered obvious (claim 60).

Sharp suggests the second compound may be Vitamin E (column 4, line 4). Therefore claim 61 is included in this rejection (claim 61).

Sharp suggests the use of a second compound, such as an antioxidant (column 4, line 2). Therefore claim 62 is rendered obvious (claim 62).

Sharp suggests the second compound may be Vitamin E (column 4, line 4). Therefore claim 61 is included in this rejection (claim 63).

Stroke is rendered obvious on the grounds set forth above. Therefore claim 64 is included in this rejection (claim 64).

The art suggests the use of rapamycin or a rapamycin inhibitor (column 20, line 49). Therefore claim 65 is included in this rejection (claim 65). 

Claim 66 specifies a therapeutic dose of rapamycin in the range of 1-5 mg/day. Examiner notes 0.1% of mg is .0001 mg. Examiner notes 0.1% of 5 mg is .0005 mg. As set forth above, Sharp teaches a range of .0001 to 1 mg of mTOR inhibitor. Examiner notes .0001 mg us below about 0.1% of 5 mg. The art discloses administration may be daily. Therefore claim 66 is rendered obvious (claim 66).

Sharp teaches the dose can be repeated (column 21, line 23). Where more than one dose is administered to a subject, the time interval between doses can be about 1 hour to about 2 hours, about 2 hours to about 6 hours, about 6 hours to about 10 hours, about 10 hours to about 24 hours, about 1 day to about 2 days, about 1 week to about
2 weeks, or longer, or any time interval derivable within any of these recited ranges (column 21, lines 23-35). Therefore the art suggests repeating a dose, and suggests an interval of about 2 days.

It would have been obvious to repeat administration. One would have been motivated to do so since Sharp teaches repeating administration of rapamycin to treat an age-related disease. One would have had a reasonable expectation of success since Sharp teaches rapamycin can be administered more than once to treat an age related disease. It would have been obvious to administer the doses at 2 day interval. One would have been motivated to do so since Sharp teaches when more than one dose is administered to a subject, the time interval between doses can be about 2 days. It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to choose one of the alternative time intervals disclosed by Sharp. KSR Rationale E indicates “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). Therefore claim 67 is rendered obvious as claimed (claim 67). Shard identifies stroke as an age related disorder that can be treated. Claim 68 is included in this rejection (claim 68).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 29 April 2022 are acknowledged. The Applicant asserts Sharp “is not available as prior art to the subject matter instantly claimed, or to say the least, its qualification as prior art is highly questionable”. The Applicant alleges the Sharpe Provisional Application does not mention any of the terms “myocardial infarction,” “cerebellar infarction,’ and “stroke”, which constitute the complete list of the “age- related disease or disorder” species recited in the pending claims. Therefore, Sharp et al.’s priority document, the ‘481 provisional application, is not available as prior art. The Applicant argues that while  the ‘044 PCT application, as well as Sharp et al. itself, mentions “stroke” as one of the age-related (neurodegenerative) diseases, specifically on page 21, the paragraph containing lines 13-23 in the ‘044 PCT application, it discloses no data whatsoever to support for a claim of treatment of stroke, let alone myocardial infarction and cerebellar infarction, neither of which is mentioned in the ‘044 PCT application. The Applicant acknowledges Provisional Application 61/168,311, to which the present application claims priority, does not provide support for treating or preventing “myocardial infarction,” “cerebellar infarction” and “stroke. The Applicant argues the Examiner failed to mention “the other priority document of the present application, i.e., Provisional Application No. 61/168,335 (the “‘335 provisional application”), also filed on April 10, 2009, to which the present application claims priority”. The Applicant argues the ‘335 Provisional Application  discloses stroke as an age-related disease or disorder. The Applicant argues the  ‘044 PCT application by Sharpe et al. does not disclose any method or data concerning, or remotely related to, treatment of any of myocardial infarction, cerebellar infarction, or stroke.
The Applicant argues Sharp discloses the dose of TOR inhibitor from 0.0001 mg to 1 mg, but does  provides no evidence to support the “low dose” range. The Applicant argues Sharp adopted a blanket “cover all” approach intending to mention all speculative “doses” even though it provided no data whatsoever to support such wide ranges, especially in the low dose range as defined in the present application. The Applicant notes Sharp disclose a dose of rapamycin used on mice was 2.24 mg/kg, which is in sharp contrast with the doses of 10 ug/kg of rapamycin used for treatment of stroke (Example 17, para. [0269]) and myocardial infarction (Example 19, para. [0272]) in the present application.
Based on this disclosure by Sharp, the Applicant alleges the pathway in Sharp et al. must be through protein translation inhibition and/or autophagy increase (see Sharp et al., Figures 4, 5, 8, 10, 11, 12, 18, 24, 31, 32, 33, 34 and their descriptions), but not the AMPK/mitochondrial/GO maintenance pathway disclosed by the present application, when a low dose of mTOR inhibitor is used.  Based on this, the Applicant argues “it is not surprising that Sharp et al. reported only a modest life span extension or effect on some age-related diseases, which were also reported by numerous other researchers, as explained in the present application”. The Applicant argues the generic disclosures by Sharp do not support teachings.
The Applicant argues the pending claims are not obvious over Sharp et al. at least because the claims are based on the unexpected results observed, i.e., only low doses of rapamycin activated AMPK/mitochondrial/GO maintenance pathway to reduce ischemia in stroke models and help cells survive. The Applicant asserts the present application demonstrates that the treatment with regular doses of rapamycin in the stroke mice model (1 mg/kg) did not reduce the cerebellar infarction size (para. [0269]), and a dose of 100 ug/kg did not significantly reduce the myocardial infarction size (para. [(0271]). The Applicant states fact that high doses did not work on stroke could suggest that these doses have no antiaging effect.
The Applicant argues that in rejecting claim 66, which defines the “therapeutic dose of rapamycin” more specifically to be in the range of 1-5 mg/day, is within the scope of the unexpected results obtained on the selected species.
EXAMINER’S RESPONSE
The arguments are not persuasive. With regard to the Provisional Application of Sharp et al: Examiner notes the Sharpe Provisional Application states “All references cited herein are incorporated by reference in their entirety, for all purposes” (see page 8, line 14). The Provisional Application states “the microcapsules of the present invention can be applied in the treatment of any disease for with use of an inhibitor of mTORC1 is contemplated. The following U.S. patents disclose various properties and users of rapamycin and are herein incorporated by reference” (page 14, last paragraph). On page 15, line 9, the art cites US Patent 6670355. Examiner notes this reference is identified as Azrolan et al. (Method of treating cardiovascular disease). The reference states “the rapamycins of the invention are also useful for inhibiting stroke, transient ischemic attack or multiinfarct dementia (column 7, lines 5-9). Therefore the Sharpe Provisional Application provides support for stroke.

While the Applicant acknowledges Provisional Application 61168311 does not provide support for stroke, cerebellar infarction and myocardial infarction, the Applicant argues the present application also claims priority to a second provisional Application. Examiner notes the Application Data Sheet filed on 06 June 2016 only claims benefit to Provisional Application 61168311. Examiner notes [0001] of the Instant Specification recites a claim to Provisional Application 61/168335 (‘335), filed on 10 April 2009. The Specification of ‘335 states the following (page 9, third paragraph and page 11, section 5.1, respectively):

The age-related disorders that are linked to mitochondrial or/and telomere dysfunction, include, but are not limited to cancer, osteoarthritis, age-related macular degeneration, idiopathic pulmonary fibrosis, Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, skin aging, Rheumatoid arthritis, atherosclerosis, heart failure, and diabetes mellitus. The age-related disorder caused by mitochondrial dysfunction and deterioration of senescence is cancer development. The age-related disorders associated with cell loss following deterioration of senescence include but are not to limited osteoarthritis, age-related macular degeneration, idiopathic pulmonary fibrosis, skin aging, Rheumatoid arthritis, atherosclerosis, and diabetes mellitus. The age-related disorders associated with cell loss following deterioration of the growth arrested state in postmitotic cells include but are not limited to Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, and heart failure.

As used herein, the term "age-related disorders" or “age-related diseases” defines disorders or diseases in which aging is a major risk factor. Age-related disorders or age-related diseases that associated with mitochondrial dysfunction or/and telomere dysfunction include, but are not limited to cancer, osteoarthritis, age-related macular degeneration, idiopathic pulmonary fibrosis, Parkinson’s disease, Alzheimer’s disease, Huntington’s disease, skin aging, Rheumatoid arthritis, atherosclerosis, heart failure, and diabetes mellitus.

Examiner notes neither of these sections recite stroke, myocardial infarction or cerebellar infarction. While the background section of the ‘335 Provisional Application states “In general, humans with shorter than average telomere length are at increased risk of dying from cancer, heart diseases, stroke, or infection” (see page 5, third paragraph), treating stroke is not an embodiment of the Invention. Even arguendo it was, the Provisional Application by Sharp et al. provides support for treating stroke as set forth above. While the Applicant asserts Sharp’s PCT application does not provide data treating stroke, Examiner notes the Provisional Application the Applicant claims priority to does not provide data treating stroke. As set forth above, Sharp identifies stroke as and age related condition that can be treated in a human. For these reasons, Sharp is maintained as prior art.

Claim 46 recites the low dose of rapamycin is a dose below 1% of a “therapeutic dose”. While the claim does not recite what a therapeutic dose is, the Instant Specification states the following: As used herein, the term “low doses of rapamycin” means doses below “the therapeutic doses” ([0207]). At section [0206] the Instant Specification, discloses the following:

As used herein, the term “therapeutic doses of rapamycin” means the dose range of rapamycin from about 1 mg/day to about 5 mg/day, which can be expanded to from about 0.1 mg/day to about 15 mg/day, but does not exceed 40 mg/day in clinic. Under these doses, rapamycin inhibits protein translation and cell cycle progress at G1 phase, as well as induces autophagy.

Therefore a therapeutic dose is interpreted to encompass any amount equal to or less than 40 mg/day. Examiner notes 1% of 40 mg/day is 0.4 mg/day. Therefore a low dose is any amount below 0.4 mg/day. Therefore claim 46 encompasses administration of any rapamycin inhibitor to a human at in any amount below 0.4 mg/day.

Sharp teaches methods for treating or preventing an “age-related disease” in a subject that involves administering to a subject a pharmaceutically effective amount of microcapsules that includes an inhibitor of mTOR within the microcapsules. Sharp teaches treating a human. The “human may be a human with an age related disorder”. The age related disease or disorder can be any disorder that increases with age. The art identifies stroke as an age-related disease. The art teaches administration may be once a day. Sharp teaches a dose of the inhibitor of mTOR may be from .0001mg to 1 milligram per dose “or about 0.001 milligrams to about 0.1 milligrams” (see column 20, line 59). A range of “about 0.001 milligrams to about 0.1 milligrams”  is less than 0.4 mg (hence, 1% of a therapeutic dose).
The Applicant notes Sharp disclose a dose of rapamycin used on mice was 2.24 mg/kg, which is in sharp contrast with the doses of 10 ug/kg of rapamycin used for treatment of stroke (Example 17, para. [0269]) and myocardial infarction (Example 19, para. [0272]) in the present application. The Examiner notes the claims do not recite doses of 10 ug/kg of rapamycin for treating stroke. The claims encompass any amount below 1% of a therapeutic dose. It is also noted that while Example 17 discloses a dose of 10 ug/kg, this is in a rat stroke model. Example 19 administers 10 ug/kg/day in a rat to treat myocardial infarctions. This dose in a rat is not commensurate in scope with the limitations of claim 46.
The Applicant asserts claim 66 reads on the unexpected results obtained on the selected species of diseases. Examiner notes claim 66 recites a therapeutic dose that is between 1 mg/day to 5 mg/day, not the dose of 10 ug/kg that is alleged to provide unexpected results. The claim recites the low dose is “below about 0.1%, below about 0.01% or below about 0.001%”. Examiner notes 0.001% of 1 mg is .00001 mg. Examiner notes 0.1% of 5 mg is .0005 mg. As set forth above, Sharp teaches a range of “about 0.001 milligrams to about 0.1 milligrams” , which would overlap with the range of doses encompassed by claim 66. Neither the claims not the Instant Specification disclose the values encompassed by the term “about”. While the Applicant argues claim 66 is commensurate with the scope of the alleged unexpected results, the values encompassed by claim 66 include values above and below 0.1%, 0.01% or 0.001%. Therefore the arguments are not persuasive.
CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653